ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_03_FR.txt.                                                                                              740




                                DÉCLARATION DE M. LE JUGE KEITH

                 [Traduction]

                    1. Comme l’indique mon vote, je souscris aux conclusions de la Cour,
                 de même qu’à son raisonnement d’une manière générale, hormis sur un
                 point : le droit applicable à la délimitation de la frontière maritime et l’ap-
                 plication de ce droit aux faits de l’espèce (partie V de l’arrêt).

                    2. Comme la Cour, je considère que les articles 74 et 83 de la conven-
                 tion des Nations Unies sur le droit de la mer de 1982 (ci‑après la
                 « CNUDM ») sont déclaratoires du droit international coutumier (arrêt,
                 par. 138‑139). Le paragraphe 1 de ces deux articles se lit comme suit :
                         « La délimitation de la zone économique exclusive/du plateau
                      continental entre Etats dont les côtes sont adjacentes ou se font face
                      est effectuée par voie d’accord conformément au droit international
                      tel qu’il est visé à l’article 38 du Statut de la Cour internationale de
                      Justice, afin d’aboutir à une solution équitable. »
                 Aucun n’accord n’ayant été conclu, il appartient à la Cour d’opérer cette
                 délimitation.
                    3. Ces deux dispositions sont frappantes par leur libellé même : elles se
                 bornent à énoncer un objectif, le font en des termes généraux et se
                 contentent de renvoyer de manière générale au droit international. Elles
                 se distinguent nettement du seul autre article de la convention ayant trait
                 à la délimitation des espaces maritimes entre Etats, à savoir l’article 15
                 relatif à la zone de chevauchement des mers territoriales. Cet article pose
                 une règle : à défaut d’accord, il convient de tracer une ligne médiane, sauf
                 lorsque l’existence de titres historiques ou d’autres circonstances spéciales
                 exige de procéder différemment.
                    4. Analysées à la lumière de l’évolution des textes conventionnels, les
                 différences entre ces trois articles sont encore plus frappantes. Dans les
                 conventions de 1958 sur la mer territoriale et la zone contiguë et sur le
                 plateau continental, les deux dispositions ayant trait à la délimitation
                 énonçaient la même règle en cas de chevauchement des mers territoriales
                 ou des plateaux continentaux : en l’absence d’accord, il convenait de tra-
                 cer une ligne médiane ou d’équidistance, sauf lorsque des circonstances
                 spéciales (et, dans le cas de la mer territoriale, des titres historiques) exi-
                 geaient de procéder autrement, une formule reprise dans l’article 15 de la
                 convention de 1982, mais pas dans ses articles 74 et 83. Dans son com-
                 mentaire de 1956 sur le projet de disposition relative à la délimitation du
                 plateau continental, adopté sans modification par la conférence diploma-
                 tique de 1958, la Commission du droit international précisait qu’elle
                 s’était inspirée des principes sous‑tendant les projets d’articles relatifs à la

                                                                                             120




6 CIJ1034.indb 237                                                                                  7/01/14 12:43

                             différend territorial et maritime (décl. keith)                 741

                 délimitation de la zone de chevauchement des mers territoriales. Elle
                 ajoutait que le cas « pourra[it] se présenter assez souvent » où il serait jus-
                 tifié de s’écarter de la règle de la ligne médiane, « [l]a règle adoptée [étant]
                 donc par là dotée d’une certaine souplesse » (Rapport annuel de la CDI,
                 Annuaire de la Commission du droit international, 1956, vol. II, p. 300,
                 paragraphe 1 du commentaire sur l’article 72).
                    5. Ce besoin de souplesse, voire de quelque chose de plus radical, s’est
                 fait sentir dès 1969, lorsque la Cour a été appelée pour la première fois à
                 examiner le droit relatif à la délimitation du plateau continental (affaires
                 du Plateau continental de la mer du Nord (République fédérale d’Alle‑
                 magne/Danemark ; République fédérale d’Allemagne/Pays‑Bas), arrêt,
                 C.I.J. Recueil 1969, p. 3). Là aussi, l’une des Parties n’avait pas accepté le
                 traité en cause — la convention de 1958 sur le Plateau continental —,
                 contrairement aux deux autres, et l’affaire devait par conséquent être
                 tranchée au regard du droit international coutumier. La Cour rejeta l’ar-
                 gument selon lequel la règle de la ligne médiane ou d’équidistance, énon-
                 cée dans la convention, était, ou était devenue, déclaratoire du droit
                 international coutumier (ibid., voir en particulier le point A du dispositif,
                 p. 53, par. 101). Après avoir retracé la genèse du texte de 1958, la Cour
                 déclara qu’il était clair que la notion d’équidistance n’était à aucun
                 moment apparue comme intrinsèquement et nécessairement liée à la doc-
                 trine du plateau continental. L’opinion des juristes, poursuivait‑elle, pro-
                 cédait de deux convictions :
                      « en premier lieu il était peu probable qu’une méthode de délimita-
                      tion unique donne satisfaction dans toutes les circonstances et la
                      délimitation devait donc s’opérer par voie d’accord ou d’arbitrage ;
                      en second lieu la délimitation devait s’effectuer selon des principes
                      équitables. C’est en raison de la première conviction que la Commis-
                      sion a donné priorité à la délimitation par voie d’accord dans le pro-
                      jet qui est devenu l’article 6 de la Convention de Genève et c’est en
                      raison de la seconde conviction qu’elle a introduit l’exception des
                      « circonstances spéciales ». Les documents montrent cependant que,
                      même avec ces atténuations, les doutes ont persisté, en particulier sur
                      le point de savoir si le principe de l’équidistance se révélerait équi-
                      table dans tous les cas. » (Ibid., p. 36, par. 55.)
                 Plus loin dans ce même arrêt, la Cour déclarait qu’il n’y avait aucune base
                 logique à l’emploi d’une méthode unique de délimitation ; il n’y avait au-
                 cune objection, affirmait‑elle, à l’emploi concurrent de diverses méthodes
                 (ibid., p. 49, par. 90 ; voir aussi point B du dispositif, p. 53, par. 101).
                 Enfin, il convenait de « rechercher non pas une méthode unique de délimi-
                 tation mais un but unique » (ibid., p. 50, par. 92).
                    6. Certes, je suis conscient que la situation a considérablement évolué
                 depuis le prononcé de ce jugement, intervenu à mi‑parcours si l’on consi-
                 dère les soixante-dix années écoulées depuis 1942, date à laquelle fut
                 conclu le premier traité de délimitation du plateau continental relatif aux
                 zones sous‑marines du golfe de Paria entre le Royaume‑Uni et le Vene-

                                                                                             121




6 CIJ1034.indb 239                                                                                  7/01/14 12:43

                               différend territorial et maritime (décl. keith)                             742

                 zuela (Recueil des traités de la Société des Nations, vol. 205, p. 121). Cette
                 évolution se caractérise notamment par le développement considérable de
                 la pratique unilatérale des Etats, y compris en ce qui concerne la zone
                 économique exclusive, notion qui s’est rapidement développée dans les
                 années 1970, les nombreux accords de délimitation bilatéraux, les déci-
                 sions rendues par des juridictions internationales (plus de vingt à ce jour)
                 et, enfin, les importantes négociations ayant conduit à l’adoption de la
                 convention de 1982, en particulier de ses articles 15, 74 et 83, ainsi que de
                 ses parties V (zone économique exclusive) et VI (plateau continental). Ces
                 négociations ont mis en évidence et consolidé cette pratique et cette juris-
                 prudence, et la manière dont elles se sont déroulées revêt selon moi une
                 grande importance.
                    7. D’après le commentaire sur la CNUDM publié sous les auspices de
                 l’Université de Virginie (Virginia Commentary), la difficile progression
                 des négociations sur les questions de délimitation a révélé l’existence de
                 deux approches, quasiment inconciliables :
                  i) la délimitation devrait être effectuée par application de la ligne médiane
                     ou d’équidistance, assortie d’une exception pour les circonstances spé-
                     ciales ; et
                 ii) la délimitation devrait accorder une place prépondérante aux principes
                     équitables (United Nations Convention on the Law of the Sea 1982 : A
                     Commentary, M. Nordquist, S. Nandan, S. Rosenne (dir. publ.),
                     vol. II, p. 954).
                 Ce commentaire retrace de manière fort intéressante l’évolution du débat
                 suscité par ces deux approches entre 1973 et 1982 (p. 948‑985) 1. Au terme
                 de ces négociations, le texte actuel de la convention a recueilli un large
                 soutien. Il met l’accent sur le but recherché et, aux fins du règlement des
                 différends en matière de délimitation, prévoit la tenue de négociations
                 fondées sur le droit international et les autres méthodes de règlement
                 pacifique énoncées dans la partie XV de la convention. Toutes les tenta-
                 tives visant à inclure dans le texte de la convention une disposition qui
                 énoncerait expressément les aspects à prendre en compte dans le proces-
                 sus de délimitation, tels que l’équidistance en tant que règle ou principe,
                 certains critères ou circonstances pertinents ou spéciaux, la présence d’îles
                 dans la zone à délimiter ou des principes équitables, ont échoué. L’un des
                 principaux négociateurs du texte final s’est exprimé en ces termes à l’issue
                 de la conférence :
                         « L’établissement de critères de délimitation, en particulier ceux
                       applicables à la zone économique et au plateau continental, représen-

                    1 Un autre aspect important de ces négociations est que, dans un premier temps, ces

                 questions de délimitation faisaient toutes les trois l’objet de propositions examinées par
                 un seul et même groupe de travail, lequel traitait chacune d’elles exactement de la même
                 manière, mais que, à partir de 1975, la délimitation de la mer territoriale fut traitée séparé-
                 ment dans des propositions qui reposaient sur l’article 12 de la convention de 1958 sur la
                 mer territoriale ; voir Virginia Commentary, p. 136‑141.

                                                                                                           122




6 CIJ1034.indb 241                                                                                                 7/01/14 12:43

                              différend territorial et maritime (décl. keith)                        743

                      tait la principale source de difficulté. S’il était généralement admis
                      que ces critères devaient être ceux établis par le droit international
                      applicable, plusieurs tentatives visant à expliciter les règles perti-
                      nentes dans une disposition de la convention n’ont pas réussi à rallier
                      le soutien des deux groupes représentant la majorité des délégations
                      directement concernées [et militant en faveur de l’une ou l’autre des
                      deux positions résumées au début du présent paragraphe]. Finale-
                      ment, nous sommes sortis de l’impasse en renonçant à inclure une
                      disposition exprimant, en substance, le droit applicable, et la grande
                      majorité des délégations concernées … ont approuvé le texte de l’ar-
                      ticle tel qu’il figure aujourd’hui dans la convention.
                         Aux termes de cet article, la délimitation est effectuée conformé-
                      ment au droit international, tel qu’il est visé à l’article 38 du Statut
                      de la Cour internationale de Justice. Nous reconnaissons que les
                      principes pertinents du droit international auxquels il est fait réfé-
                      rence sont ceux que la Cour internationale de Justice a énoncés dans
                      sa décision sur les affaires de la Mer du Nord en 1969 et qui ont été
                      confirmés par la suite par des décisions judiciaires et des sentences
                      arbitrales. » 2
                    8. J’admets volontiers que, en clarifiant et en développant le droit, et
                 en particulier les méthodes applicables, les instances judiciaires ont, au fil
                 des ans, considérablement renforcé l’objectivité et la prévisibilité du pro-
                 cessus de délimitation. Cela est particulièrement vrai de la « méthode de
                 délimitation » en trois étapes récemment énoncée par la Cour en l’affaire
                 de la Délimitation maritime en mer Noire ((Roumanie c. Ukraine) arrêt,
                 C.I.J. Recueil 2009, p. 101‑103, par. 115‑122). S’il convient de rappeler
                 l’évolution de ce domaine du droit, c’est avant tout pour souligner l’im-
                 portance des principes juridiques. Il ne s’agit pas simplement d’une ques-
                 tion de règle ou de méthode. L’objectif primordial doit être la recherche
                 d’une solution équitable, le choix de la méthode ou des méthodes étant le
                 moyen d’atteindre cet objectif. D’ailleurs, en l’affaire de la Délimitation
                 maritime en mer Noire, la Cour a reconnu qu’il pouvait se révéler néces-
                 saire de recourir à différentes méthodes si des raisons impérieuses l’exi-
                 geaient, un point sur lequel a également insisté le Tribunal international
                 du droit de la mer dans son récent arrêt (Différend relatif à la délimitation
                 de la frontière maritime entre le Bangladesh et le Myanmar dans le golfe du
                 Bengale (Bangladesh/Myanmar), arrêt du 14 mars 2012, TIDM, p. 74-77,
                 par. 227‑235). J’ai déjà rappelé que, dès 1969, la Cour ne voyait aucune
                 objection à l’emploi concurrent de diverses méthodes (paragraphe 5
                 ci‑dessus).
                    9. Je vais à présent examiner les aspects géographiques tout à fait inha-
                 bituels de la présente affaire à la lumière du droit établi et des développe-

                    2 A/CONF-62, vol. XVII, p. 24, 186e séance plénière, 6 décembre 1982, par. 9‑10. Pour

                 un compte rendu et une réflexion fort intéressants d’un participant à la conférence, voir
                 Philip Allott, « Power Sharing in the Law of the Sea », AJIL, vol. 77 (1983), p. 19‑27.

                                                                                                     123




6 CIJ1034.indb 243                                                                                           7/01/14 12:43

                             différend territorial et maritime (décl. keith)                744

                 ments qu’il a connus sur les plans théorique et pratique. Le rapport des
                 côtes pertinentes est d’environ 1 à 8 en faveur du Nicaragua (arrêt,
                 par. 153). Cette proportion fait immédiatement apparaître, selon moi,
                 toute la difficulté, pour ne pas dire l’impossibilité, de commencer par tra-
                 cer une ligne médiane provisoire même si celle‑ci doit ensuite être ajustée
                 ou déplacée de manière à tenir compte des circonstances pertinentes. La
                 ligne médiane provisoire tracée sur le croquis no 8 (p. 701), par exemple,
                 aurait accordé à la Colombie près des trois quarts de l’ensemble de la
                 zone pertinente, soit une disproportion globale en sa faveur de l’ordre
                 de 20 à 1. Pour remédier à cette disproportion flagrante en procédant à
                 l’ajustement ou au déplacement de la ligne, on ne peut se contenter de
                 modifier son tracé dans la partie occidentale de la zone de chevauche-
                 ment. La Cour en a été consciente, raison pour laquelle elle a arrêté la
                 ligne provisoire, ajustée selon un rapport de 1 à 3, au nord de Santa Cata-
                 lina et au sud des cayes d’Alburquerque, de sorte que, dans l’axe nord‑sud,
                 sa longueur représente la moitié de celle de la zone pertinente. L’enclave-
                 ment des îles colombiennes — lequel constitue une autre méthode de déli-
                 mitation — dans la partie septentrionale de la zone pertinente tient
                 également compte du fait que la ligne médiane provisoire, même en étant
                 sensiblement ajustée, ne permet pas en elle‑même de parvenir à un résul-
                 tat équitable (ibid., par. 238 ; voir aussi par. 197) et ne saurait suffire à
                 éviter une disproportion flagrante. C’est également la recherche d’une
                 solution équitable qui justifie le prolongement de la ligne vers l’est le long
                 de parallèles de latitude et son point de départ dans la partie méridionale
                 (ibid., par. 236). Ces deux segments horizontaux ne peuvent en aucun cas
                 trouver leur justification dans le déplacement d’une ligne médiane provi-
                 soire située entre les îles colombiennes et la côte nicaraguayenne. Ils sont
                 le résultat produit par la combinaison de différentes méthodes suscep-
                 tibles de conduire à une solution équitable, compte tenu en particulier de
                 la disproportion flagrante qui aurait sans cela été créée et de la nécessité
                 de veiller à ce que le Nicaragua ne subisse pas d’effet d’amputation.
                    10. Même si j’approuve, pour l’essentiel, la frontière maritime tracée
                 par la Cour, je considère qu’il aurait été possible de parvenir au même
                 résultat d’une façon plus directe en optant pour une démarche associant
                 plusieurs méthodes. Il aurait fallu, dès le début, se fixer pour objectif la
                 recherche d’un résultat équitable en prenant en considération, dans les
                 circonstances propres à l’espèce, les proportions pertinentes, la nécessité
                 d’éviter tout effet d’amputation pour l’une ou l’autre Partie, et le principe
                 souvent invoqué dans les affaires de délimitation selon lequel « la terre
                 domine la mer » (Plateau continental de la mer du Nord (République fédé‑
                 rale d’Allemagne/Danemark ; République fédérale d’Allemagne/Pays‑Bas),
                 arrêt, C.I.J. Recueil 1969, p. 51, par. 96). Du nord au sud, les îles colom-
                 biennes couvrent environ la moitié de la longueur de la zone pertinente
                 (voir arrêt, croquis no 7, p. 687). Si je laisse pour le moment de côté Qui-
                 tasueño et Serrana, des îles minuscules situées dans la partie septentrio-
                 nale de la zone à délimiter, Serrana étant en outre isolée à l’est, la distance
                 sur laquelle s’égrènent, du nord au sud, les autres îles, à savoir Providen-

                                                                                            124




6 CIJ1034.indb 245                                                                                 7/01/14 12:43

                             différend territorial et maritime (décl. keith)                745

                 cia, Santa Catalina, San Andrés et les cayes d’Alburquerque, y compris
                 leurs mers territoriales, représente un peu plus du tiers de la longueur de
                 la zone pertinente. Parmi ces îles, les trois premières génèrent un droit à
                 un plateau continental et à une zone économique exclusive pouvant
                 s’étendre sur 200 milles marins dans toutes les directions. A l’ouest, elles
                 font face à la côte du Nicaragua et aux îles adjacentes à celle‑ci, à une
                 distance d’environ 100 milles marins. C’est compte tenu de cette distance,
                 du rapport entre les côtes se faisant face, qui est de l’ordre de 16 à 1, et de
                 l’extension nord‑sud des îles colombiennes citées ci‑dessus, ainsi que des
                 autres éléments mentionnés au début de ce paragraphe, que j’estime que
                 la solution, dans cette partie occidentale de la zone à délimiter, consistait
                 à accorder aux îles principales un espace maritime de 24 milles marins
                 mesuré à partir des lignes de base situées sur leurs côtes occidentales. Ces
                 espaces, couvrant tout au plus un quart de la distance séparant les îles
                 colombiennes de la côte du Nicaragua et des îles adjacentes à celle‑ci, se
                 chevauchent pour rejoindre au sud la mer territoriale des cayes d’Albur-
                 querque. Etant donné les caractéristiques de ces cayes, les considérations
                 de proportionnalité et la nécessité d’éviter que le Nicaragua ne subisse un
                 effet d’amputation dans ce secteur au‑delà de la façade orientale des îles
                 colombiennes, je ne pense pas que ces cayes auraient dû se voir accorder
                 plus qu’une mer territoriale.
                    11. J’en reviens à la partie septentrionale de la zone à délimiter,
                 c’est‑à‑dire à Quitasueño et Serrana. De toute évidence, Quitasueño
                 n’ouvre droit qu’à une mer territoriale. Je pense que tel est aussi le cas de
                 Serrana, compte tenu de son caractère isolé, de sa petite taille, des consi-
                 dérations de proportionnalité globale et de la nécessité d’éviter que le
                 Nicaragua ne subisse un effet d’amputation dans cette partie de la zone
                 pertinente.
                    12. Dans la partie de la zone pertinente située à l’est des îles colom-
                 biennes, où les droits de la Colombie à des espaces maritimes générés par
                 ces îles chevauchent dans une large mesure ceux générés par sa masse
                 continentale, j’approuve les limites fixées par la Cour, encore une fois
                 pour des raisons qui tiennent à des considérations de proportionnalité
                 globale et à la nécessité de ne créer aucun effet d’amputation pour l’une
                 ou l’autre Partie, dans le but de parvenir à un résultat équitable.
                    13. Au risque de me répéter, l’approche que j’aurais suivie, telle que je
                 viens de la décrire, en employant un certain nombre de méthodes diffé-
                 rentes pour parvenir à un résultat équitable dans ce contexte géogra-
                 phique pour le moins inhabituel, aurait produit, pour l’essentiel, le même
                 résultat que celui auquel est parvenue la Cour, mais de manière plus
                 directe et sans avoir à modifier de façon considérable l’application de la
                 méthode habituellement suivie par celle‑ci.

                                                                   (Signé) Kenneth Keith.




                                                                                            125




6 CIJ1034.indb 247                                                                                 7/01/14 12:43

